Exhibit 10.1

SARA LEE CORPORATION

LONG-TERM RESTRICTED STOCK UNIT GRANT

FISCAL YEARS 2008-2010

Highlights

This booklet explains the plan provisions of the Sara Lee Corporation Long-Term
Restricted Stock Unit (LTRSU) grant covering fiscal years 2008 through 2010
(“Service Period”) with the restricted stock units (“RSUs”) vesting 100% on
August 31, 2010 (the “Vesting Date”). The following pages provide detailed
information relating to the grant of RSUs that you have received under the Plan.

The key features of this Plan are summarized below. In some countries other than
the United States, variations in Plan design and rules may occur in order to
comply with local laws and tax provisions.

Purpose

The LTRSU program is a significant component of Sara Lee’s executive
compensation program. It enhances the competitiveness of Sara Lee’s total
executive compensation package and facilitates the attraction and retention of
highly qualified executives.

Restricted Stock Units

LTRSU awards are authorized under the Sara Lee Corporation 1998 Long-Term
Incentive Stock Plan (“Stock Plan”). LTRSU awards are initially granted as RSUs
at the beginning of the Service Period. On the Vesting Date, all of the RSUs
that are earned will be converted to shares of Sara Lee common stock. Dividend
equivalents that are payable on RSUs during the vesting periods are accrued on
your behalf. The release of RSUs on the Vesting Date is contingent upon your
continued active employment by the Corporation until the Vesting Date, which is
August 31, 2010.

SLC may substitute or offer alternative forms of incentive compensation in the
event it either determines that tax or legal regulations in some countries
outside the United States provide more favorable treatment for these alternative
forms of incentive compensation or as a voluntary alternative to RSUs.

 

•  

Individual RSU awards are approved on August 30, 2007 and January 31, 2008.
Based upon your continued active service through the Vesting Date the RSUs are
converted to actual shares of Sara Lee stock, on a one-for-one basis, and issued
in your name.

 

•  

You do not have voting rights on RSUs until the RSUs are converted to actual
shares.

Dividend Equivalents

During the Service Period, dividend equivalents that are payable on the RSUs
will be accrued on your behalf. These dividend equivalents are paid to you in
cash after the RSUs have vested. At the Corporation’s discretion, the dividend
equivalents may be applied toward your tax withholding obligations.

Award Grant Notice

You will receive a Restricted Stock Unit Grant Notice and Agreement (“Grant
Notice”) specifying the number of RSUs that have been granted, and certain terms
and conditions applicable to the grant. You should retain a copy of your Grant
Notice along with other important legal documents. The Grant Notice will be
distributed electronically through your E*Trade account. You must log into your
E*Trade account and accept your grant(s) on-line. Instructions will be provided
at the appropriate time. Sara Lee may from time to time modify the grant
acceptance process and will notify you of any changes.



--------------------------------------------------------------------------------

Tax Consequences

United States

Under current United States tax law, a Participant receives no taxable income
from the RSUs when initially granted, or from accrued dividend equivalents. The
Vesting Date is the date when the taxable event occurs, except to the extent a
Participant paid in the U.S. and subject to U.S. taxation has elected to defer
eligible distributions of the shares until a later date (“Deferred Vesting
Date”). The market value of SLC common stock on the Vesting Date or the Deferred
Vesting Date, as the case may be, will determine the amount of taxable income.
When the number of shares actually earned has been determined, the market value
of the shares on the Vesting Date or the Deferred Vesting Date, as well as the
proportionate dividend equivalents are considered taxable income to the
Participant. This amount is then subject to any applicable federal, state and
local withholding. Amounts necessary to settle the tax-withholding obligation
will be withheld from the accrued dividend equivalents and/or shares otherwise
to be distributed to the Participant.

Countries other than the United States

Tax laws vary significantly from country to country, so professional advice
should be obtained from appropriate counsel concerning the tax consequences of
this grant. In most cases, Participants incur no taxable income from RSUs when
initially awarded, or on the accrued dividend equivalents, until the Vesting
Date. When the shares are earned, both the market value of the shares on the
Vesting Date as well as the dividends distributed are typically considered
income. For Participants residing outside the U.S. and not subject to U.S. tax
laws, tax withholding for certain countries may be required and will be taken by
Sara Lee Corporation in the U.S. Each Participant is responsible for compliance
with the relevant legal and tax regulations in his or her tax jurisdiction.

Impact on Other Benefits

Any shares or dividend equivalents ultimately earned under this LTRSU grant are
not considered compensation for purposes of any retirement plan, severance
arrangement or other benefit plans in which a Participant currently participates
or may become eligible to participate in at a later date.

Stock Ownership Compliance

These RSUs will count towards the Corporation’s stock ownership guidelines
during the Service Period.

Forfeiture

Notwithstanding anything contained in this document to the contrary, if you
engage in any activity inimical, contrary or harmful to the interests of the
Company, including but not limited to: (1) competing, directly or indirectly
(either as owner, employee or agent), with any of the businesses of the Company,
(2) violating any Company policies, (3) soliciting any present or future
employees or customers of the Company to terminate such employment or business
relationship(s) with the Company, (4) disclosing or misusing any confidential
information regarding the Company, or (5) participating in any activity not
approved by the Board of Directors of the Company which could reasonably be
foreseen as contributing to or resulting in a Change of Control of the Company
(as defined in the Plan) (such activities to be collectively referred to as
“wrongful conduct”), then (i) this RSU award, to the extent it remains
restricted, shall terminate automatically on the date on which you first engaged
in such wrongful conduct and (ii) if the misconduct occurred within 6 months
following the Vesting Date, you shall pay to the Company in cash any financial
gain you realized from the vesting of the RSU, and (iii) if the misconduct
occurred after the RSU has been deferred in the Deferred Compensation Plan and
prior to the deferred payment date, you shall forfeit the deferred RSU and this
RSU award shall terminate automatically on the date on which you first engaged
in such wrongful conduct. For purposes of this section, financial gain shall
equal, the fair market value of the Common Stock on the Vesting Date, multiplied
by the number of RSUs pursuant to the vesting (without reduction for any shares
of

 

2



--------------------------------------------------------------------------------

Common Stock surrendered or attested to for tax withholding purposes) reduced by
any taxes paid in countries other than the United States (which taxes are not
otherwise eligible for refund from the taxing authorities). By accepting this
RSU award, you consent to and authorize the Sara Lee Companies to deduct from
any amounts payable by the Sara Lee Companies to you, any amounts you owe to the
Company under this section. This right of set-off is in addition to any other
remedies the Company may have against you for the wrongful conduct.

Administrative Guidelines

The following guidelines apply to the FY08-10 LTRSU grant. Additional
Administrative Guidelines may be adopted, as needed, during the Service Period
for the efficient administration of the Plan.

 

•  

The Compensation and Employee Benefit Committee (“Committee”) is responsible for
administering the Plan and has full power and authority to interpret the Plan
and to adopt rules, regulations and guidelines for administering the Plan, as it
deems necessary.

 

•  

The Committee functions as the Plan Administrator and its decisions are binding
on all Participants.

 

•  

The Committee reserves the right, in its absolute discretion, to make further
adjustments in awards granted to any Participant prior to the release of those
RSUs.

 

•  

The Committee may, as it deems appropriate, delegate some or all of its power to
the Chief Executive Officer of Sara Lee Corporation. However, the Committee may
not delegate its power concerning the grant, timing, pricing or amount of an
award to any person who is a corporate officer or Key Executive.

 

•  

The Committee will approve the awards at the time they are granted for all
Corporate Officers and Key Executives. The RSUs to be distributed along with the
related dividend equivalents will be distributed as soon as practicable after
the Vesting Date.

 

•  

Awards may be made to new Participants during the first year of the Service
Period. The number of RSUs awarded may be adjusted to reflect that the executive
is not a Participant for the entire Service Period.

 

•  

Awards may also be made to Participants who change positions during the first
year of the Service Period, if such a change would have resulted in the
Participant qualifying for an increased level of award.

 

•  

In the event of death or permanent and total disability (as defined under the
appropriate disability benefit plan if applicable) the RSUs immediately vest and
will be distributed to the estate or Participant as soon as practicable after
that event date.

 

•  

In the case of a Participant attaining age 55 or older and having at least 10
years of service with the Corporation when a Participant’s employment terminates
or attaining age 65, regardless of service, the RSUs will continue to vest under
the normal vesting schedule (no pro-ration) and payout will occur at the normal
payout time.

 

•  

A Participant who resigns or is terminated for cause during the Service Period
generally forfeits the rights to all RSUs and any accrued dividend equivalents.
Exceptions to this rule must be approved by the Chief Executive Officer of Sara
Lee Corporation.

 

•  

A Participant who is involuntarily terminated and receives severance from the
Company is eligible for a pro-rated distribution of shares and any accrued
dividend equivalents. Active service as well as the severance period will be
used to determine the pro-ration and payout will occur at the normal payout
time.

 

3



--------------------------------------------------------------------------------

•  

In the event of a sale, closing, spin-off or other disposition of the
Participant’s business unit, resulting in the termination of the Participant’s
employment with the Company, the Participant will be eligible for a full
distribution of shares and any accrued dividend equivalents. The shares will be
distributed as soon as practicable after the event.

 

•  

Should a change in control occur (as defined in the Stock Plan), the Committee
will decide what effect, if any, this should have on the awards which are
outstanding under this Plan.

 

•  

If any statement in this Plan Description or any oral representation differs
from the Stock Plan, the Stock Plan document prevails. The Stock Plan, the Grant
Notice, and the Plan Description collectively comprise all terms and conditions
applicable to the FY08-10 LTRSU grant.

 

•  

Any stock dividend, stock split, combination or exchange of securities, merger,
consolidation, recapitalization, spin-off or other distribution of any or all of
the assets of the Company will be handled as provided for in the Stock Plan.

 

•  

Nothing in the LTRSU grant shall confer on a Participant any right to continue
in the employ of SLC or in any way affect SLC’s right to terminate the
Participant’s employment in accordance with applicable laws.

 

4



--------------------------------------------------------------------------------

Appendix I

 

Definitions   FY08- 10 LTRSU  

 

a) Award Date means the date upon which the Committee approved the awards under
this Plan. In this case the Award Date can mean August 30, 2007 or January 31,
2008, unless an alternate date was required for tax and/or legal reasons in
locations outside the United States.

 

b) The Committee means the Compensation and Employee Benefits Committee of the
Sara Lee Corporation Board of Directors.

 

c) Company, Corporation or SLC means Sara Lee Corporation or any entity that is
directly or indirectly controlled by Sara Lee Corporation, and its subsidiaries.

 

d) Deferred Vesting Date means the Distribution Date specified under the Sara
Lee Corporation Executive Deferred Compensation Plan, in the event the
Participant elected to defer his or her LTRSU award.

 

e) Dividend Equivalents has the same meaning as in the Stock Plan.

 

f) E*Trade is Sara Lee Corporation’s executive equity outsourcing vendor.

 

g) Grant Notice means the electronic document provided to each Participant
evidencing the number of restricted stock units awarded, Vesting Dates and the
basic terms and conditions of the award.

 

h) Key Executive means an employee whose salary, when expressed in U.S. dollars,
is above the midpoint of salary grade 39.

 

i) Participant means an executive of the company who has been determined to be
an eligible Participant and who has received a Grant Notice specifying the basic
terms of participation in this Plan.

 

j) Restricted Stock Units (“RSUs”) has the same meaning as “stock awards” as
that term is used in the Stock Plan.

 

k) Service Period is the three-year period of August 30, 2007 through and
including August 31, 2010.

 

l) Stock Plan means the Sara Lee Corporation 1998 Long-Term Incentive Stock Plan
or its successor plan or plans.

 

m) Total Disability is defined in the Key Executive Long-Term Disability Plan of
SLC.

 

n) Vesting Date means August 31, 2010.

 

5